Exhibit 10.2



RESTATED EMPLOYMENT AGREEMENT





This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 27,
2020 by and between SEABOARD CORPORATION, a Delaware corporation (together with
any Successor thereto, the “Company”), and Robert L. Steer (“Executive”).



WITNESSETH:



WHEREAS, the Company has promoted Executive to the office of President and Chief
Executive Officer and desires to employ and secure the exclusive services of
Executive on the terms and conditions set forth in this Agreement; and



WHEREAS, Executive desires to accept such employment on such terms and
conditions;



NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:



1.Agreement to Employ.  Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.



2.Term; Position and Responsibilities; and Location.



(a)Term of Employment.  Unless Executive’s employment shall sooner terminate
pursuant to Section 8, the Company shall continue to employ Executive on the
terms and subject to the conditions of this Agreement for a term commencing as
of the date of this Agreement (the “Commencement Date”) and ending December 31,
2021; provided, however, on December 31, 2021 and on each annual anniversary
date of December 31, 2021 (an “Annual Anniversary Date”) through December 31,
2024, Executive’s employment hereunder shall be deemed to be automatically
extended, upon the same terms and conditions for one (1) year after such Annual
Anniversary Date, unless the Company shall have given written notice to
Executive (a “Non-Renewal Notice”), at least thirty (30) days prior to the
expiration of such Annual Anniversary Date, of its intention not to extend the
Employment Period (as defined below) hereunder.  Notwithstanding the foregoing,
unless mutually agreed to by the Company and the Executive, Executive’s
employment hereunder shall not extend beyond December 31, 2025.  The period
during which Executive is employed by the Company pursuant to this Agreement,
including any extension thereof in accordance with the preceding sentence, shall
be referred to as the “Employment Period.”



(b)Position and Responsibilities.  During the Employment Period, Executive shall
serve as President and Chief Executive Officer of the Company, and shall have
such duties and responsibilities as are customarily assigned to individuals
serving in such position and such other duties consistent with Executive’s title
and position as the Board of Directors of the Company specifies

--------------------------------------------------------------------------------

from time to time.  Executive shall devote all of his skill, knowledge,
commercial efforts and business time to the conscientious and good faith
performance of his duties and responsibilities for the Company to the best of
his ability.



(c)Location.  During the Employment Period, Executive’s services shall be
performed primarily in the Kansas City metropolitan area.  However, Executive
may be required to travel in and outside of Kansas City as the needs of the
Company’s business dictate.  



3.Base Salary.  Effective July 20, 2020, the Company shall pay Executive a base
salary at an annualized rate of one million dollars ($1,000,000), payable in
installments on the Company’s regular payroll dates.  Beginning January 1, 2022,
the Board shall review Executive’s base salary annually during the Employment
Period and may increase (but not decrease without the prior written consent of
Executive) such base salary from time to time, based on its periodic review of
Executive’s performance in accordance with the Company’s regular policies and
procedures.  Any increase in Executive’s salary effective January 1, 2022 shall
consider that the increase covers the period July 20, 2020 – December 31, 2021.
 The annual base salary payable to Executive from time to time under this
Section 3 shall hereinafter be referred to as the “Base Salary.”



4.Annual Bonus Compensation.  



(a)Executive shall be eligible to receive an annual bonus (“Annual Bonus”) with
respect to each calendar year ending during the Employment Period.  The Annual
Bonus shall be determined under the Company’s Executive Officers’ Bonus Plan or
such other annual bonus plan maintained by the Company for similarly situated
Executives that the Company designates, in its sole discretion (any such plan,
the “Bonus Plan”), in accordance with the terms of such plan as in effect from
time to time.  The Annual Bonus is earned pro-rata throughout each year, unless
Executive’s employment is terminated by the Company pursuant to Section 8(b) for
Cause, in which case, the Annual Bonus shall not be earned or paid for service
during the year of the Date of Termination.    



(b)Subject to Subsection (d) below of this Section 4 below, Executive’s 2020
Annual Bonus shall be a minimum of $1,740,000.



(c)Subject to Subsection (d) below of this Section 4 below, Executive’s Annual
Bonus for the calendar year 2021 and each calendar year thereafter shall be a
minimum of $2,275,000.



(d)Not less than $1,000,000 of Executive’s Annual Bonus for each calendar year
will be paid to Executive in cash on or before March 1 of the following calendar
year.  In lieu of paying Executive the portion of the Annual Bonus over
$1,000,000 in cash, the Company may elect to make a 162(m) Contribution pursuant
to the Seaboard Corporation Post-2018 Non-Qualified Deferred Compensation Plan
(the “Deferred Compensation Plan”) to the Account of the Executive thereunder.
Executive has been furnished a copy of the Deferred Compensation Plan and
understands that payment to him of any Company 162(m) Contribution contributed
to Executive’s Account under Deferred Compensation Plan thereunder may be
delayed until up to the sixth year after Executive’s separation from service
from the Company.  The Company retains the right to modify the terms of the
Deferred Compensation Plan from time to time as permitted by Code Section 409A.



2



--------------------------------------------------------------------------------

5.Car Allowance.  During Executive’s Employment Period, Executive will be
entitled to receive an annual car allowance and gasoline charge privileges in
accordance with the Company’s car allowance policy.



6.Executive Benefits.  



(a)During the Employment Period and thereafter for so long as Executive
continues to be employed by the Company or affiliate, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including medical,
dental, disability, hospitalization, life insurance, and retirement (i.e., 401K,
pension and executive retirement plans), deferred compensation and savings
plans, on the terms and subject to the conditions set forth in such plans; as
may be amended from time to time.  



(b)Executive shall continue to be a participant in the Seaboard Corporation 409A
Executive Retirement Plan, Amended and Restated Effective January 1, 2009, as
amended and restated by that Seaboard Corporation 409A Executive Retirement Plan
Amended and Restated Effective January 1, 2013 (“SERP”), and shall be paid his
“frozen” benefit under the SERP pursuant to the terms thereof.



7.Indemnification; Expenses; Paid Time Off.



(a)Indemnification.  Except to the extent, if any, prohibited by law, the
Company shall indemnify Executive against expenses (including attorneys’ fees of
counsel selected by Executive), judgments, fines and amounts paid in settlement
actually and reasonably incurred by Executive in connection with any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, to which Executive was, is, or is threatened to
be, made a party by reason of facts which include Executive’s being or having
been an employee, officer, director or agent of the Company or any Affiliates.
 Except to the extent, if any, prohibited by law, the Company shall pay expenses
(including attorneys’ fees of counsel selected by Executive) actually and
reasonably incurred by Executive in defending any such action, suit or
proceeding in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by Executive to repay such amounts so
paid on Executive’s behalf if it shall ultimately be determined that Executive
is not entitled to be indemnified by the Company for such expenses under
applicable law.  The provisions of this Section 7(a) shall (i) survive
termination of this Agreement; and (ii) not be deemed exclusive of any other
indemnification or expense rights to which Executive may be entitled.



(b)Business Expenses.  During the Employment Period, the Company will reimburse
Executive for all reasonable and necessary business-related expenses incurred by
Executive at the request of and on behalf of the Company in accordance with the
Company’s normal expense reimbursement policies.  



(c)Paid Time Off.  During the Employment Period, Executive shall be entitled to
paid time off on an annualized basis in accordance with the Company’s paid time
off policy.  Executive shall also be entitled to Company-designated holidays.



3



--------------------------------------------------------------------------------

8.Termination of Employment.



(a)Termination Due to Death or Disability.  Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability (as defined below in this subsection (a)).
 In the event that Executive’s employment is terminated due to his Disability or
death, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 8(f)(ii).  For purposes of this Agreement,
“Disability” means a physical or mental disability that prevents or would
prevent the performance by Executive of his duties hereunder for a continuous
period of six months or longer.  The determination of Executive’s Disability
will be made by an independent physician agreed to by the parties.  If the
parties are unable to agree within ten (10) days after a request for designation
by a party, then the Company and the Executive shall each select a physician,
and the two (2) physicians selected shall select a third physician.  The three
(3) physicians so selected shall make a determination of the Executive’s
Disability, as determined by at least two (2) of the three (3) physicians
selected.  Such determination shall be final and binding on the parties hereto,
and shall be based on such competent medical evidence as shall be presented to
such physicians by Executive and/or the Company or by any physician or group of
physicians or other competent medical experts employed by Executive and/or the
Company to advise such physicians.



(b)Termination by the Company for Cause.  Executive’s employment may be
terminated by the Company for Cause (as defined below in this subsection (b)).
 In the event of a termination of Executive’s employment by the Company for
Cause, Executive shall be paid the termination benefits, as provided in
clauses (x) and (z) of Section 8(f)(i).  For purposes of this Agreement, “Cause”
means (i) a material breach by Executive of any provision of this Agreement;
(ii) a material violation by Executive of any Policy (as defined in Section 14),
resulting in material injury to the Company; (iii) Executive’s willful
misconduct or gross negligence that has caused or is reasonably expected to
result in material injury to the business, reputation or prospects of the
Company or any of its Affiliates; (iv) Executive’s material fraud or
misappropriation of funds; or (v) the commission by Executive of a felony
involving moral turpitude; provided that no termination under clauses (i) or
(ii) shall be effective unless Company shall have given Executive notice of the
event or events constituting Cause and Executive shall have failed to cure such
event or events within thirty (30) business days after receipt of such notice.



(c)Termination Without Cause.  Executive’s employment may be terminated by the
Company Without Cause (as defined below in this subsection (c)) at any time.  In
the event of a termination of Executive’s employment by the Company Without
Cause, the Executive shall be paid the termination benefits as provided in
Section 8(f)(i).  For purposes of this Agreement, a termination “Without Cause”
shall mean a termination of Executive’s employment by the Company other than due
to Executive’s death or Disability as described in Section 8(a) and other than
for Cause as described in Section 8(b).



(d)Termination by Executive.  Executive may resign from his employment for any
reason, including for Good Reason (as defined below in this subsection (d)).  In
the event of a termination of Executive’s employment by Executive’s resignation
other than for Good Reason, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 8(f)(ii) and in the event of
a termination of Executive’s employment by Executive for Good Reason, no
4


--------------------------------------------------------------------------------

termination benefits shall be payable to or in respect of Executive except as
provided in Section 8(f)(i).  For purposes of this Agreement, a termination of
employment by Executive for “Good Reason” shall mean a resignation by Executive
from his employment with the Company within thirty (30) days following the
initial occurrence, without Executive’s consent, of any one or more of the
following events: (i) the Company gives a Non-Renewal Notice pursuant to Section
2(a) above before December 31, 2024, (ii) a material diminution in the
Executive’s authority, duties or responsibilities; (iii) a material change in
the geographic location where Executive primarily performs his services; or
(iv) any other material breach by the Company of any material provision of this
Agreement; provided that with respect to events (ii), (iii) and (iv), the
Executive shall have given the Company notice of the occurrence of the event or
events constituting Good Reason within ninety (30) days following the initial
occurrence of such event or such events and the Company shall have failed to
cure such event or events (to the extent capable of being cured) within thirty
(30) business days after receipt of such notice.



(e)Notice of Termination; Date of Termination.



(i)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive (other than as a result of Executive’s death) shall be
communicated by a written Notice of Termination addressed to the other party to
this Agreement.  A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 8 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.  Any Notice of
Termination given by an Executive must specify an effective date of termination
which is at least thirty (30) days after the giving of the Notice of
Termination.



(ii)Date of Termination.  The term “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death; and
(ii) if Executive’s employment is terminated for any other reason, the effective
date of termination specified in such Notice of Termination.  The Employment
Period shall expire on the Date of Termination.



(f)Payments Upon Certain Terminations.



(i)In the event of a termination of Executive’s employment by the Company
Without Cause or by Executive’s resignation from employment during the
Employment Period, the Company shall pay to Executive (or, following his death,
to Executive’s estate), within thirty (30) days of the Date of Termination,
(x) his Base Salary through the Date of Termination, to the extent not
previously paid; (y) the pro-rata amount of the Annual Bonus (based on the
amount paid or awarded for the previous year) which is accrued through the Date
of Termination; and (z) reimbursement for any unreimbursed business expenses
incurred by Executive prior to the Date of Termination that are subject to
reimbursement pursuant to the terms hereof, and payment for paid time off
accrued as of the Date of Termination but unused (such amounts under
clauses (x), (y) and (z), collectively the “Accrued Obligations”).  In addition,
in the event of any such termination of Executive’s
5


--------------------------------------------------------------------------------

employment, if Executive executes and delivers to the Company a Release and
Discharge of All Claims substantially in the form attached hereto (“Release”)
within thirty (30) days after the Date of Termination, Executive shall be
entitled to the following payments and benefits (provided, however, in the event
of Executive’s death following the Date of Termination but prior to delivery of
the executed Release, the following payments shall be paid to Executive’s
estate, notwithstanding that the Release has not been executed):



(A)the Executive’s Base Salary (at the Base Salary being paid on the Date of
Termination), for one (1) year (the “Severance Period”), payable in installments
in accordance with the Company’s regular payroll policies for one year after the
Date of Termination; and



(B)a lump sum payment of $1,500,000 payable on the one-year anniversary date of
the Date of Termination; and



(C)the Executive shall automatically vest in all employee welfare and benefit
plans in which the Executive was participating as of the Date of Termination and
such benefits shall be paid to Executive in accordance with the terms of such
plans; and



(D)The Company and Executive agree that each payment made by the Company to
Executive pursuant to subsections (A) and (B) of this Section 8(f)(i) shall be
deemed to be a separate and distinct payment for purposes of Internal Revenue
Code Section 409A and the related regulations, as opposed to an annuity or other
collective series of payments.



(E)Notwithstanding anything to the contrary contained herein, to the extent the
aggregate amount to be paid to the Executive pursuant to Subsections (A) and (B)
of this Section 8(f)(i) during the six (6) months following the Date of
Termination exceeds two (2) times the maximum amount that may be taken into
account under a qualified retirement plan pursuant to Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (“Code”), for the calendar year of
such Date of Termination (the “401(a)(17) Limit”), then payment of such amount
that is in excess of two (2) times the 401(a)(17) Limit shall not be paid during
the sixth (6) months following the Date of Termination but instead shall be paid
in a lump sum payment on the next day after the date which is six (6) months
following the Date of Termination.



Executive shall not have a duty to mitigate the costs to the Company under this
Section 8(f)(i), nor shall any payments from the Company to Executive hereunder
be reduced, offset or canceled by any compensation or fees earned by (whether or
not paid currently) or offered to Executive during the remainder of the fiscal
year of the Company that includes the Date of Termination by a subsequent
employer or other Person (as defined below in Section 18(k) below) for which
Executive performs services, including, but not limited to, consulting services.
 The foregoing shall not relieve Executive of the non-competition prohibitions
provided in Section 10 below.



6



--------------------------------------------------------------------------------

(ii)If Executive’s employment shall terminate upon his death or due to
Executive’s Disability or Executive shall resign from his employment without
Good Reason, in any such case during the Employment Period, the Company shall
pay to Executive (or, in the event of Executive’s death, to his estate) the
Accrued Obligations within thirty (30) days following the Date of Termination.
 If the Company shall terminate Executive’s employment for Cause, the Company
shall pay Executive the termination benefits, as provided in clauses (x) and (z)
of Section 8(f)(i).



(iii)Except as specifically set forth in this Section 8(f), no termination
benefits shall be payable to or in respect of Executive’s employment with the
Company or its Affiliates.



(iv)The Company shall have the right to apply and set off against the Accrued
Obligations or any other amounts owing to Executive hereunder, any amounts owing
by the Executive to the Company, whether pursuant to this Agreement or
otherwise.  Notwithstanding the foregoing, such set off shall not accelerate the
time or schedule of a payment of Deferred Compensation except as permitted under
Treasury Regulation Section 1.409A-3(j)(4)(xiii).



(g)Resignation upon Termination.  Effective as of any Date of Termination under
this Section 8 or otherwise as of the date of Executive’s termination of
employment with the Company, Executive shall resign, in writing, from all Board
memberships and other positions then held by him, or to which he has been
appointed, designated or nominated, with the Company and its Affiliates.



9.Confidentiality.  



(a)Executive acknowledges and agrees that the terms of this Agreement, including
all addendums and attachments hereto, are confidential.  Executive agrees not to
disclose any information contained in this Agreement, or the fact of this
Agreement, to anyone, other than to Executive’s lawyer, financial advisor or
immediate family members.  If Executive discloses any information contained in
this Agreement to his lawyer, financial advisor or immediate family members as
permitted herein, Executive agrees to immediately tell each such individual that
he or she must abide by the confidentiality restrictions contained herein and
keep such information confidential as well.



(b)Executive agrees that during his employment with the Company and thereafter,
Executive will not, directly or indirectly (i) disclose any Confidential
Information to any Person (other than, only with respect to the period that
Executive is employed by the Company, to an Executive of the Company who
requires such information to perform his or her duties for the Company); or
(ii) use any Confidential Information for Executive’s own benefit or the benefit
of any third party.  “Confidential Information” means confidential, proprietary
or commercially sensitive information relating to (i) the Company or its
Affiliates, or members of their management or boards; or (ii) any third parties
who do business with the Company or its Affiliates, including customers and
suppliers.  Confidential Information includes, without limitation, marketing
plans, business plans, financial information and records, intellectual property,
operation methods, personnel information, drawings, designs, information
regarding product development, other commercial or business information and
7


--------------------------------------------------------------------------------

any other information not available to the public generally.  The foregoing
obligation shall not apply to any Confidential Information that has been
previously disclosed to the public or is in the public domain (other than by
reason of a breach of Executive’s obligations to hold such Confidential
Information confidential).  If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company in writing of such disclosure obligation or
request no later than three business days after Executive learns of such
obligation or request, and permit the Company to take all lawful steps it deems
appropriate to prevent or limit the required disclosure.  The foregoing
provisions of this Section 9(b) are in addition to the provisions set forth in
the Company’s Code of Ethics Policy.



10.Partial Restraint on Post-Termination Competition.



(a)Definitions.  For the purposes of this Section 10, the following definitions
shall apply:



“Competitor” means any business, individual, partnership, joint venture,
association, firm, corporation or other entity, other than the Company and its
affiliates, that is engaging or actively planning to engage, wholly or partly,
in activities (“Competitive Activities”) that directly compete or would compete
with the Company or its affiliates in the Company Activities (as hereinafter
defined) in the Territory (as hereinafter defined).  



“Competitive Position” means (i) the direct or indirect ownership or control of
all or any portion of a Competitor; or (ii) any employment or independent
contractor arrangement with any Competitor whereby Executive will serve such
Competitor in any managerial, sales, executive or consultant capacity with
respect to Competitive Activities in the Territory.



“The Company Activities” means the businesses conducted by Seaboard Corporation,
including, without limitation, (i) animal production (hogs and turkeys) and meat
processing (pork and turkey); (ii) cargo transportation, whether over land or
water and all related business, including, without limitation, logistics,
freight forwarding, agency representation and stevedoring; (iii) commodity
trading; (iv) flour milling; (v) generation and sale of electricity; and
(vi) sugar production and processing.



“Non-Compete Period” or “Non-Solicitation Period” means the period beginning
with the Commencement Date and ending one (1) year after the Date of
Termination, no matter whether terminated by the Company or by the Executive for
any reason or no reason.



“Territory” means the states, provinces and territories in the countries in
which Seaboard Corporation operates with respect to each of the Company
Activities.



(b)Non-Competition.  



(i)The parties hereto acknowledge that Executive, by virtue of his position with
and responsibilities to the Company, is engaging and is expected to continue to
engage during the Term in the Company Activities throughout the Territory and
has executive management responsibilities with respect to the Company
responsibilities which extend
8


--------------------------------------------------------------------------------

throughout the Territory.  Executive acknowledges that to protect adequately the
interest of the Company in the business of the Company it is essential that any
non-compete covenant with respect thereto cover all the Company Activities and
the entire Territory.



(ii)Executive hereby agrees that, during the Non-compete Period, Executive will
not, either directly or indirectly, alone or in conjunction with any other
party, accept or enter into a Competitive Position.  Executive shall notify the
Company promptly in writing if Executive receives an offer of a Competitive
Position during the Non-compete Period, and such notice shall describe all
material terms of such offer.



Nothing contained in this Section 10 shall prohibit Executive from acquiring not
more than five percent (5%) of any company whose common stock is publicly traded
on a national securities exchange or in the over-the-counter market.



(c)Severability.  If a judicial or arbitral determination is made that any of
the provisions of this Section 10 constitutes an unreasonable or otherwise
unenforceable restriction against Executive the provisions of this Section 10
shall be rendered void only to the extent that such judicial or arbitral
determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Executive.  In this regard, Executive hereby
agrees that any judicial or arbitral authority construing this Agreement shall
sever or reform any portion of the Territory, any prohibited business activity
or any time period from the coverage of this Agreement to allow the covenants in
this Section 10 to be enforced to the maximum extent authorized by law, and
shall then enforce the covenants in this Section 10 as so severed or reformed.



(d)Reasonable Restrictions.  Executive acknowledges that the restrictions and
covenants contained in this Agreement are reasonably necessary to protect the
goodwill and legitimate business interests of the Company, are not overbroad,
overlong, or unfair (including in duration and scope), and will not curtail
Executive’s ability to earn a livelihood upon Executive’s termination of
employment with the Company.



11.Non-Solicitation of Employees and Customers.  During the period of
Executive’s employment with the Company and for the one-year period following
the termination of his employment, Executive shall not, directly or indirectly,
by himself or through any third party, whether on Executive’s own behalf or on
behalf of any other Person or entity, (i) solicit or endeavor to solicit, employ
or retain; (ii) interfere with the relationship of the Company or any of its
Affiliates with; or (iii) attempt to establish a business relationship with
(A) any natural person who is or was (during Executive’s employment with the
Company) an employee or engaged by the Company or any Affiliate to provide
services to it, or (B) any customer of the Company or any of its Affiliates who
was a customer at any time during which Executive was an employee of the
Company.



12.Work Product.  Executive agrees that all of Executive’s work product (created
solely or jointly with others, and including any intellectual property or moral
rights in such work product), given, disclosed, created, developed or prepared
in connection with Executive’s employment with the Company, whether ensuing
during or after Executive’s employment with the Company (“Work Product”) shall
exclusively vest in and be the sole and exclusive property of the Company and
shall constitute “work made for hire” (as that term is defined under Section 101
of the U.S. Copyright Act,

9



--------------------------------------------------------------------------------

17 U.S.C. § 101) with the Company being the person for whom the work was
prepared.  In the event that any such Work Product is deemed not to be a “work
made for hire” or does not vest by operation of law in the Company, Executive
hereby irrevocably assigns, transfers and conveys to the Company, exclusively
and perpetually, all right, title and interest which Executive may have or
acquire in and to such Work Product throughout the world, including without
limitation any copyrights and patents, and the right to secure registrations,
renewals, reissues, and extensions thereof.  The Company and its Affiliates or
their designees shall have the exclusive right to make full and complete use of,
and make changes to all Work Product without restrictions or liabilities of any
kind, and Executive shall not have the right to use any such materials, other
than within the legitimate scope and purpose of Executive’s employment with the
Company.  Executive shall promptly disclose to the Company the creation or
existence of any Work Product and shall take whatever additional lawful action
may be necessary, and sign whatever documents the Company may require, in order
to secure and vest in the Company or its designee all right, title and interest
in and to all Work Product and any intellectual property rights therein
(including full cooperation in support of any Company applications for patents
and copyright or trademark registrations).



13.Return of Company Property.  In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its Affiliates, including without limitation all
materials or documents containing or pertaining to Confidential Information, and
including without limitation, any company car, all computers (including laptops
and I-Pads), cell phones, keys, PDAs, I-Phones, credit cards, facsimile
machines, card access to any Company building, customer lists, computer disks,
reports, files, e-mails, work papers, Work Product, documents, memoranda,
records and software, computer access codes or disks and instructional manuals,
internal policies, and other similar materials or documents which Executive
used, received or prepared, helped prepare or supervised the preparation of in
connection with Executive’s employment with the Company.  Executive agrees not
to retain any copies, duplicates, reproductions or excerpts of such material or
documents.



14.Compliance With Company Policies.  During Executive’s employment with the
Company, Executive shall be governed by and be subject to, and Executive hereby
agrees to comply with, all Company policies applicable to employees generally or
to employees at Executive’s grade level, including without limitation, the
Company’s Code of Business Ethics and Conduct, in each case, as any such
policies may be amended from time to time in the Company’s sole discretion
(collectively, the “Policies”).



15.Injunctive Relief with Respect to Covenants; Forum, Venue and Jurisdiction.
 Executive acknowledges and agrees that a breach by Executive of any of
Section 9, 10, 11, 12, 13 or 14 is a material breach of this Agreement and that
remedies at law may be inadequate to protect the Company and its Affiliates in
the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions.  Executive further acknowledges and agrees that the
Company’s obligations to pay Executive any amount or provide Executive with any
benefit or right pursuant to Section 8 is subject to Executive’s compliance with
Executive’s obligations under Sections 9 through 14 inclusive, and that in the
event of a breach by Executive of any of Section 9, 10, 11, 12, 13 or 14, the
Company shall immediately cease paying such benefits and

10



--------------------------------------------------------------------------------

Executive shall be obligated to immediately repay to the Company all amounts
theretofore paid to Executive pursuant to Section 8.  In addition, if not
repaid, the Company shall have the right to set off from any amounts otherwise
due to Executive any amounts previously paid pursuant to Section 8(f) (other
than the Accrued Obligations).  Executive further agrees that the foregoing is
appropriate for any such breach inasmuch as actual damages cannot be readily
calculated, the amount is fair and reasonable under the circumstances, and the
Company would suffer irreparable harm if any of these Sections were breached.
 All disputes not relating to any request or application for injunctive relief
in accordance with this Section 15 shall be resolved by arbitration in
accordance with Section 18(b).



16.Assumption of Agreement.  The Company shall require any Successor thereto, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Executive to compensation from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
the Company had terminated Executive’s employment Without Cause as described in
Section 8, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.  



17.Entire Agreement; Survival.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof,and
supersedes and replaces the Employment Agreement of Executive dated December 21,
2012, as amended.  All prior correspondence and proposals (including, but not
limited to, summaries of proposed terms) and all prior promises,
representations, understandings, arrangements and agreements relating to such
subject matter are merged herein and superseded hereby.  The covenants and
agreements set forth in Sections 6, 7, 8, 9, 12, 13, 14, 15, 16, 17 and 18 of
this Agreement shall survive any termination of this Agreement or expiration of
the term of this Agreement.



18.Miscellaneous.



(a)Binding Effect; Assignment.  This Agreement shall be binding on and inure to
the benefit of the Company and its Successors and permitted assigns.  This
Agreement shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives.  This Agreement
shall not be assignable by any party hereto without the prior written consent of
the other parties hereto.  The Company may effect such an assignment without
prior written approval of Executive upon the transfer of all or substantially
all of its business and/or assets (by whatever means), provided that the
Successor to the Company shall expressly assume and agree to perform this
Agreement in accordance with the provisions of Section 16.



(b)Arbitration.  The Company and Executive agree that any dispute or controversy
arising under or in connection with this Agreement shall be resolved by final
and binding arbitration before the American Arbitration Association (“AAA”).
 The arbitration shall be conducted in accordance with AAA’s National Rules for
the Resolution of Employment Disputes then in effect at the time of the
arbitration.  The arbitration shall be held in the general Kansas City, Kansas
metropolitan area.  The dispute shall be heard and determined by one arbitrator
selected from a list of arbitrators who are members of AAA’s Regional Employment
Dispute Resolution roster.  If the parties
11


--------------------------------------------------------------------------------

cannot agree upon a mutually acceptable arbitrator from the list, each party
shall number the names in order of preference and return the list to AAA within
ten (10) days from the date of the list.  A party may strike a name from the
list only for good cause.  The arbitrator receiving the highest ranking by the
parties shall be selected.  Depositions, if permitted by the arbitrator, shall
be limited to a maximum of two (2) per party and to a maximum of four (4) hours
in duration.  The arbitration shall not impair either party’s right to request
injunctive or other equitable relief in accordance with Section 15 of this
Agreement.



(c)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas without reference to principles
of conflicts of laws.



(d)Taxes.  The Company may withhold from any payments made under this Agreement
all applicable taxes, including, but not limited to, income, employment and
social insurance taxes, as shall be required by law.



(e)Amendments.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Company and is agreed to in writing by Executive.  No waiver by any party hereto
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.



(f)Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.



(g)Notices.  Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested; (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof; and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):



(i)If to the Company, to it at:



Seaboard Corporation

9000 West 67th Street

Shawnee Mission, Kansas  66202

Attention:General Counsel

Telephone:(913) 676-8925

Facsimile:(913) 676-8978



(ii)if to Executive, to his residential address as currently on file with the
Company.

12



--------------------------------------------------------------------------------

(h)Voluntary Agreement; No Conflicts.  Executive represents that he is entering
into this Agreement voluntarily and that Executive’s employment hereunder and
compliance with the terms and conditions of this Agreement will not conflict
with or result in the breach by Executive of any agreement to which he is a
party or by which he or his properties or assets may be bound.



(i)Counterparts/Facsimile.  This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.



(j)Headings.  The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.



(k)Certain Other Definitions.



“Affiliate” with respect to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including, but not limited to, a
Subsidiary of any such Person.



“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”):  with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.



“Person” any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.



“Subsidiary” with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.



“Successor” of a Person means a Person that succeeds to the assets and
liabilities of Seaboard Corporation by merger, liquidation, dissolution or
otherwise by operation of law, or a Person to which all or substantially all the
assets and/or business of Seaboard Corporation are transferred.



(l)The Employment Agreement is intended to comply with, or otherwise be exempt
from, Section 409A.  The Company shall undertake to administer, interpret, and
construe the Employment Agreement in a manner that does not result in the
imposition to the Executive of additional taxes or interest under Section 409A.



(m)With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under the Employment Agreement, such
reimbursement any expenses or provision of in-kind benefits that are Deferred
Compensation shall be subject to the
13


--------------------------------------------------------------------------------

following conditions: (A) the expenses eligible for reimbursement or the amount
of in-kind benefits provided in one taxable year shall not affect the expenses
eligible for reimbursement or the amount of in-kind benefits provided in any
other taxable year, except for any medical reimbursement arrangement providing
for the reimbursement of expenses referred to in Section 105(b) of the Internal
Revenue Code of 1986 and related regulations; (B) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (C) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.



(n)“Termination of employment,” “termination,” “resignation” or words of similar
import, as used in the Employment Agreement mean, for purposes of any payments
of Deferred Compensation under the Employment Agreement, the Executive’s
“separation from service” as defined in Section 409A; provided that for this
purpose, a “separation from service” is deemed to occur on the date that the
Company and the Executive reasonably anticipate that the level of bona fide
services the Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months.



IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.





THIS AGREEMENT CONTAINS A PROVISION REQUIRING THAT ARBITRATION PURSUANT TO THE
AMERICAN ARBITRATION ASSOCIATION NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES IS THE EXCLUSIVE MEANS FOR RESOLVING ANY DISPUTE BETWEEN THE PARTIES
HERETO AS TO THIS AGREEMENT.



(SIGNATURES ON NEXT PAGE)



14



--------------------------------------------------------------------------------

SEABOARD CORPORATION









By:

/s/ David M. Becker





David M. Becker





Senior Vice President and General Counsel









Executive:











By:

/s/ Robert L. Steer





Robert L. Steer





15



--------------------------------------------------------------------------------

RELEASE AND DISCHARGE OF ALL CLAIMS





This Release and Discharge of All Claims (“Release”) is made and entered into by
and between _________________________________ (hereinafter “You”), and Seaboard
Corporation, a Delaware corporation (“Seaboard”).



For and in consideration of the following promises, the parties agree to the
following:



1.You acknowledge that your employment with Seaboard has ended effective
_______________ in accordance with the terms of the Employment Agreement between
You and Seaboard (“Employment Agreement”).



2.Subject to the conditions set forth in Section 8(f)8(f)(i) of the Employment
Agreement, Seaboard agreed to pay You the amounts described in said
Section 8(f)(i) (“Severance”) and take certain actions.  The effectiveness of
this Release is conditioned on Seaboard making the payments and taking the
actions provided in Section 8(f)(i).  If such payments are not made or such
actions are not taken, this Release shall be of no effect.



3.You agree to, and do, hereby remiss, release and forever discharge Seaboard,
and any and all companies affiliated with Seaboard, and their respective agents,
officers, employees, successors and assigns (hereinafter collectively the
“Released Parties”), from and against any and all matters, claims, demands,
damages, causes of action, debts, liabilities, controversies, judgments, and
suits of every kind and nature whatsoever, foreseen, unforeseen, known or
unknown, which You now have, or hereinafter may have against Seaboard based on
any and all aspects of your employment with Seaboard or the termination of You
prior to the date hereof.  This release of claims includes, but is not limited
to, any rights or claims You may have under Title VII of the Civil Rights Act of
1964, as amended; the Equal Pay Act; the Age Discrimination in Employment Act of
1967, as amended; the Employment Retirement Income Security Act; the Omnibus
Budget Reconciliation Act; the Americans With Disabilities Act; the Family and
Medical Leave Act of 1993; the Kansas Acts Against Discrimination; the Kansas
Age Discrimination in Employment Act; the Fair Labor Standard Act; any claims
for wrongful discharge or breach of contract; severance; claims under worker’s
compensation laws; or any other federal, state or local laws or regulations
relating to employment and wages arising from events occurring prior to the date
of execution of this Agreement.  You agree that this Agreement includes a
release of all claims based on theories of contract or tort (e.g., negligent or
intentional infliction of emotional distress, defamation, assault, battery,
false imprisonment, wrongful termination, etc.), whether based on common law or
otherwise.  The foregoing list is meant to be illustrative rather than
exhaustive.  Further, You declare that as of the date of this Agreement, You
have not suffered any on the job or work-related accident, injury, occupational
disease or disability whether temporary, permanent, partial or total.



--------------------------------------------------------------------------------

YOU ACKNOWLEDGE AND AGREE THAT THIS RELEASE IS A FULL AND FINAL BAR TO ANY AND
ALL CLAIMS OF ANY TYPE THAT YOU MAY NOW HAVE AGAINST ANY OF THE RELEASED
PARTIES.



4.You waive the rights and claims set forth above, and also agree not to
institute, or have instituted, a lawsuit against any of the Released Parties on
any such claims or rights or to submit or file any charges, claims, complaints
or actions with any agency, court, organization, or judicial forum.  You further
acknowledge and agree that with respect to the rights and claims You are
waiving, You are waiving not only your right to recover money or any other
relief action You might commence, but also your rights to recover any action
brought on your behalf by any other party, including, but not limited to the
United States Equal Employment Opportunity Commission or any other federal,
state, or local governmental agency or department.



5.Notwithstanding the foregoing, this Release shall not constitute any release
or waiver of any claims for retirement benefits, insurance or welfare benefits
or any other benefits of employment with Seaboard which accrued or arose prior
to the date your employment ended and in which You are vested.



6.The parties to this Agreement agree that nothing in this Agreement is an
admission by any party hereto of any wrongdoing, either in violation of an
applicable law or otherwise, and that nothing in this Agreement is to be
construed as such by any person.



7.You and Seaboard agree that neither will publicize this Agreement either
directly or indirectly, either in specific or as to general content, to either
the public generally, to any employee of Seaboard or to any other person.



8.You hereby acknowledge that You have been advised to consult an attorney, and
that You fully understand the Agreement and the effect of signing the Agreement.
 You further represent, declare and agree that You voluntarily accept the
payment described above for the purposes of making a full and final compromise,
adjustment and settlement of all claims hereinabove described.



9.The foregoing Agreement, together with your Employment Agreement, constitutes
the entire agreement among the parties and there are no other understandings or
agreements, written or oral, between them on the subject.  Separate copies of
this document shall constitute original documents which may be signed
separately, but which together will constitute one single agreement.



10.You covenant and agree as follows:



a.You shall protect and safeguard the trade secrets and confidential and
proprietary information of Seaboard and its parent and subsidiaries and
affiliate companies, including, but not limited to, the identity of its
customers and suppliers, its arrangements with customers and suppliers, and its
technical and financial data, records, compilations of information, processes
and specification relating to its

2



--------------------------------------------------------------------------------

customers, suppliers, products and services;



b.You shall not disclose any of such trade secrets and confidential and
proprietary information;



c.You shall not use, directly or indirectly, for your own benefit or for the
benefit of another, any of such trade secrets and confidential and proprietary
information; and



d.You agree not to make any disparaging comment in any format, whether written,
electronic or oral, to any customer, employee, the press or any other individual
or entity regarding Seaboard that relates to Seaboard’s business or related
activities or the relationship between the parties.



11.All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of Seaboard, whether prepared by You or
otherwise coming into your possession, shall be the exclusive property of
Seaboard, and shall be delivered to Seaboard and not retained by You for any
reason whatsoever.  It is expressly agreed that the remedy at law for the breach
of any such covenant is inadequate and injunctive relief shall be available to
prevent the breach or any threatened breach thereof.



12.You acknowledge that You have been given at least twenty-one (21) days within
which to consider this Agreement before its execution.  You agree that any
changes made to this Release (whether material or not) must be made in writing,
be signed and dated by both parties, and does not restart the running of the
twenty-one (21) day period.  This Agreement shall not become effective until
seven (7) calendar days after the date of execution.  During this seven (7) day
period, You may revoke the Agreement.  After said seven (7) day period, You
acknowledge that this Agreement becomes final and binding.



13.This Agreement shall be construed and governed by the laws of the State of
Kansas.



THE PARTIES HAVE READ, UNDERSTOOD AND FULLY CONSIDERED THIS RELEASE AND
DISCHARGE OF ALL CLAIMS, AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH RELEASE
AND DISCHARGE OF ALL CLAIMS.  THE TERMS OF THIS RELEASE AND DISCHARGE OF ALL
CLAIMS ARE THE PRODUCT OF MUTUAL NEGOTIATION AND COMPROMISE BETWEEN THE PARTIES,
HAVING ELECTED TO EXECUTE THIS RELEASE AND DISCHARGE OF ALL CLAIMS, TO FULFILL
THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE COMPENSATION SET FORTH
IN THE EMPLOYMENT AGREEMENT.  THE PARTIES FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, VOLUNTARILY ENTER INTO THIS RELEASE AND DISCHARGE OF ALL CLAIMS.



3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Settlement
Agreement and Release.



SEABOARD CORPORATION





Date:



By:











Company Representative





















Date:



By:











Employee



STATE OF _________________)



              ) ss



COUNTY OF _______________)











On this ____ day of ___________, 20__, before me ___________, to me personally
known, who, after being duly sworn, acknowledged that he/she executed the
foregoing Agreement and Release as his/her free act and deed.



IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.







Notary Public



My commission expires:







4



--------------------------------------------------------------------------------